



entergylogoa44.gif [entergylogoa44.gif]



--------------------------------------------------------------------------------

 
Exhibit 10(a)47
2018-2020 Performance Unit Agreement (“Agreement”) - Under the 2015 Equity
Ownership Plan of Entergy Corporation and Subsidiaries
 
Pursuant to the 2015 Equity Ownership Plan of Entergy Corporation and
Subsidiaries (the “Plan”), you are eligible to participate at a target
Achievement Level (as defined below) of that number of performance units (the
“Target Performance Units”) (based upon an Achievement Level of 100%) set forth
under the heading “Total Granted” on the Performance Unit Grant Notice to which
this Agreement is attached (the “Grant Notice”) for the performance period
commencing January 1, 2018 and ending December 31, 2020 (the “Performance
Period”), subject to the terms of the Plan and to the following terms and
conditions:


1.     Effective Date of Agreement, Acknowledgment and Acceptance of Performance
Units: This Agreement is effective as of the Award Date set forth on the Grant
Notice, contingent upon your acceptance of this Agreement in accordance with the
terms of this Agreement and the Grant Notice. The effectiveness of this
Agreement is subject to your electronically acknowledging and accepting this
Agreement and all of its terms and conditions and the terms of the Plan in the
manner and at the time set forth on the Grant Notice. If you do not timely
acknowledge and accept this Agreement in accordance the Grant Notice, the
Company shall be entitled to unilaterally cancel and render void this Agreement
and the Grant Notice.


2.     Achievement Levels: The Personnel Committee of the Board of Directors
(the “Committee”) shall determine the Achievement Level attained by Entergy
Corporation (the “Company”) for the Performance Period (the “Achievement Level”)
based (a) 50% on total shareholder return ranking over the Performance Period
(“TSR Achievement Level”); and (b) 50% on [insert Committee approved 2nd metric]
(“[2nd metric insert]”), and with the payout result for each of the two
performance measures averaged to arrive at the overall payout for the
Performance Period. For these purposes, and subject to the terms of the Plan,
the metrics shall be determined as follows:


i.The “TSR Achievement Level” shall be determined by comparing the Company’s
“total shareholder return” for the Performance Period (“Company TSR”) to that of
the peer group companies comprising the Philadelphia Electric Utilities Index
(the “Peer Group”). For this purpose, subject to the terms of the Plan, “total
shareholder return” shall be determined in accordance with Company
administrative practice based on the changes in the stock price and dividends
over the course of the Performance Period. The possible “TSR Achievement Levels”
for the Performance Period shall be as follows: for bottom quartile performance
(where Company TSR is in the bottom quartile of Peer Group TSR), no payout is
earned; for third quartile performance (where Company TSR is in the third
quartile of Peer Group TSR), payout is determined by interpolating between index
median (100% Achievement Level) and the performance of the Peer Group company at
the top of the fourth quartile, starting at 25% TSR Achievement Level; for
second quartile performance (where Company TSR is in the second quartile of Peer
Group TSR), payout is determined by interpolating between the performance of the
Peer Group Company at the bottom of the top quartile (200% TSR Achievement
Level) and index median (100% TSR Achievement Level); and for top quartile
performance (where Company TSR is in the top quartile of Peer Group TSR), a
maximum payout of 200% is earned.


ii.The “[insert 2nd metric as approved]” shall be [insert description], with
payout opportunities ranging from 0 to 200% of the target payout opportunity.
There shall be no payout for “[2nd metric”] that is less than the





--------------------------------------------------------------------------------





Minimum “[2nd metric],” a 25% payout opportunity for “[2nd metric]” equal to the
Minimum “[2nd metric]”, a 100% payout opportunity for “[2nd metric]” equal to
the Target “[2nd metric],” and a 200% payout opportunity for “[2nd metric]” that
is equal to or exceeds the Maximum “[2nd metric],” with Minimum, Target and
Maximum as set by the Committee at the beginning of the Performance Period, and
with the payout opportunity greater than the minimum and less than the maximum
determined by straight line interpolation between the minimum and the target and
the target and the maximum, as the case may be.


3.    Performance Units Earned: The actual number of performance units awarded
to you under this Agreement, if any (the “Performance Units”), shall be
calculated by the Committee at the end of the Performance Period by multiplying
the Target Performance Units by the percentage of the Company’s attained
Achievement Level, determined as outlined above, in each case subject to your
remaining a full-time employee of a System Company for the remainder of the
Performance Period and at your current System Management Level (“ML”).


Except as otherwise provided under the Plan or this Agreement, you must comply
with Section 10 of this Agreement and maintain your current ML and be a
full-time employee of a System Company through the end of the Performance Period
in order to earn the Performance Units. Except as provided below for an employee
on an extended leave of absence bridge to retirement under an approved severance
program under the Entergy System Severance Pay Plan No. 537 or the Entergy
System Severance Pay Plan No. 538, if you are approved by your System Company
employer for a leave of absence (whether paid or unpaid) for reasons other than
Total Disability or are a continuous part-time regular System Company employee
participating in the phased retirement program under the Entergy System Policies
& Procedures Phased Retirement - Pre-Separation Policy (the “Phased Retirement
Program”), you will continue to be treated as a full-time employee of a System
Company while you are on such approved leave of absence for purposes of the Plan
and this Agreement or during such participation in the Phased Retirement
Program, as applicable. If you are on an extended leave of absence bridge to
retirement under an approved severance program offered pursuant to Entergy
System Severance Pay Plan No. 537 or Entergy System Severance Pay Plan No. 538,
you will not be considered under the Plan or this Agreement to be a full-time
employee during the extended leave of absence bridge period or a part-time
System Company employee under the Phased Retirement Program during the extended
leave of absence bridge period, and your System Company employment will be
considered terminated for purposes of vesting in Awards under this Agreement as
of the commencement of your extended leave of absence bridge period.


Subject to Section 5.6(e) of the Plan, if you have completed a minimum of twelve
months of full-time employment at an eligible ML during the Performance Period
and you Retire, you will be eligible for a prorated portion of the applicable
Achievement Level of Performance Units, based on your full months of
participation and your ML(s) during the Performance Period. Subject to Section
5.6(e) of the Plan, if you become Totally Disabled or die during the Performance
Period, you (or your Beneficiary or heirs) will be eligible for a prorated
portion of the applicable Achievement Level of Performance Units, based on your
full months of full-time employment prior to your Total Disability or death and
your eligible ML(s) during the Performance Period.


While you are only required to either remain employed through the end of the
Performance Period or meet the requirements for a pro-rated payout, you are not
entitled to receipt of, and do not vest in, any Performance Units and/or any
dividends that have accrued on any Performance Units unless and until the
Personnel Committee has certified the Achievement Level after the close of the
Performance Period.


If your ML changes during the Performance Period, but you remain at an eligible
ML, the number of Target Performance Units set forth in this Agreement shall be
adjusted to reflect the number of full months during the Performance Period for
which you were eligible hereunder at each ML and the number of Performance
Units, if any, awarded to you will be prorated to reflect the number of full
months you earned Performance Units at each ML. If any change to a new ML is
effective on a date other than the first day of a calendar month, the number of
Performance Units, if any, awarded to you with respect to the transition month
in accordance with this paragraph will be determined based on your prior ML.


If you are demoted below an eligible ML during the Performance Period, but
remain employed on a regular full-time basis by a System Company for the
duration of the Performance Period, the number of Performance Units, if any,
awarded to you will be prorated to reflect only the number of full months you
earned Performance Units at an eligible





--------------------------------------------------------------------------------





ML.


4.    Accelerated Vesting:


(a)    Notwithstanding the foregoing provisions of Section 3 to the contrary: in
the event that you incur a CIC Separation from Service during the Performance
Period, then the restrictive covenants set forth in Section 10 hereof, with the
exception of those in Section 10(a), shall cease to apply and (i) if you are not
a “covered employee” as defined in Section 162(m) of the Code, the Target
Achievement Level applicable to the Performance Period in which such CIC
Separation from Service occurred will be deemed to have been achieved; and (ii)
if you are a “covered employee,” you shall forfeit your Target Performance Units
award opportunity and instead shall be entitled to receive a single-sum payment
pursuant to the Plan that is not based on any outstanding Performance Period.
The single-sum payment will be calculated using the number of performance units
you would have been entitled to receive under the Plan at the Target Achievement
Level with respect to the most recent Performance Period that precedes and does
not include your date of termination of System Company employment; provided
that, if you did not participate in the  Plan for such Performance Period, the
single-sum payment will be calculated using for such Performance Period the
number of performance units you would have been entitled to receive under the
Plan at the Target Achievement Level for such Performance Period as though you
had participated in the Plan for such Performance Period at your ML as of the
termination of your System Company employment. Any Performance Units or
single-sum payment payable pursuant to this Section 4 shall be paid in cash,
subject to applicable withholding, on your System Company employer’s first
regular payroll date following the later of the applicable Change in Control or
your CIC Separation from Service; provided that, if your CIC Separation from
Service occurs within the Change in Control Period and prior to the applicable
Change in Control, then (A) if the Performance Units or single-sum payment
payable pursuant to this Section 4 would constitute “nonqualified deferred
compensation” for purposes of Section 409A of the Code then there shall not be
an acceleration of any payment pursuant to this Section 4 unless the applicable
Change in Control constitutes a “change in control event” within the meaning of
Section 409A of the Code and (B) if the applicable Change in Control does not
constitute a “change in control event” within the meaning of Section 409A of the
Code, then the Performance Units shall vest and be paid out at the same time and
in the same form as if you had remained employed by a System Company through
such vesting and payment dates, subject to the terms of Section 28 of the Plan.
(b)    If you incur a CIC Separation from Service following the occurrence of a
Potential Change in Control and prior to the occurrence of a Change in Control
then, notwithstanding anything herein to the contrary, this Agreement and your
Target Performance Units award opportunity shall remain outstanding and unvested
until, and shall be cancelled and forfeited upon the earlier of (i) the date
that is ninety (90) days after the date of your CIC Separation from Service or
(ii) the expiration of the Performance Period, unless prior to such time you
have received an Award of Performance Units pursuant to this Agreement.
(c)    Notwithstanding anything herein to the contrary, the time and form of any
payments to which you may be entitled pursuant to this Section 4 are subject to
the requirements and limitations set forth in Section 28 of the Plan.


5.    Dividend Equivalents: If you are awarded Performance Units pursuant to
this Agreement, you will also be awarded the dividend equivalents attributable
to such awarded Performance Units for the time you were a Participant at the ML
necessary to earn such Performance Units (“Dividend Equivalents”). The Dividend
Equivalents with respect to each awarded Performance Unit will be equal to only
the dividends paid with respect to a share of Common Stock for the period of
your participation in the Plan at an eligible ML during the Performance Period.


6.    Settlement of Performance Units and Dividend Equivalents:


(a)     As soon as reasonably practicable following the date on which the
Committee determines the number of Performance Units, if any, to be awarded to
you under this Agreement and no later than March 15th following the end of the
calendar year in which the Performance Units are no longer subject to a
“substantial risk of forfeiture” within the meaning of Code Section 409A, the
Company shall issue to you, after withholding all applicable income tax and
employment tax amounts required to be withheld in connection with such payment:
(i) one share of Common Stock for each Performance Unit so determined to be
awarded, and (ii) an additional number of shares of Common Stock





--------------------------------------------------------------------------------





determined by dividing the total Dividend Equivalents with respect to such
awarded Performance Units by the closing share price of Common Stock on the last
trading date of the Performance Period.


(b)     Shares of Common Stock (including any Dividend Equivalents that are
settled in Common Stock) shall be credited by Computershare to a separate book
entry account in your name, and such vested shares shall be free of all
restrictions except any that may be imposed by law. Upon the crediting of vested
Common Stock to a book entry account, you may treat the Common Stock in the same
manner as all other Common Stock owned by you, subject to the provisions of
Section 6(c) below. All ML 1-4 Participants are considered Restricted Employees
under Entergy’s Insider Trading Policy and, as such, may trade in Entergy
Corporation securities only during an open window period (and only if not in
possession of material, non-public information). Generally, window periods begin
on the second business day after the quarterly earnings release and run through
the last business day of the second month of the quarter in which such quarterly
earnings release is publicly reported. In addition, if you are a Restricted
Employee, the Insider Trading Policy requires that you pre-clear all
transactions involving Entergy securities with Entergy Corporation’s Office of
the General Counsel. The customer service number for Computershare Shareowner
Services is 1 (877) ETR (387)-6299, or they may be reached via the following
Internet address https://www-us.computershare.com/EmployeePortal/.


(c)     Common Stock Ownership Guidelines. All ML 1-4 Participants must maintain
the applicable Common Stock Ownership Target Level in the chart below, which is
expressed as a multiple of your base salary and depends on your ML.


System Management Level
Common Stock
Ownership
Target Levels
ML 1
6 times base salary
ML 2
3 times base salary
ML 3
2 times base salary
ML 4
1 times base salary



These ownership multiples may be satisfied through any shares of Common Stock
held by the ML 1-4 Participant, including those shares earned during this
Performance Period, all restricted shares, shares held in tax-qualified 401(k)
plans, etc. You must continue to retain the book entry shares issued to you
pursuant to this Agreement until the earlier of (a) achieving and maintaining
your multiple of base salary ownership threshold, or (b) your termination of
full-time employment within all System Companies. Once you have achieved and
maintain your multiple of base salary ownership threshold, you are no longer
bound to hold the shares earned during this Performance Period in book entry.
However, you are still subject to the trading restrictions and pre-clearance
requirements in transacting in these shares described in Subsection 6(b) of this
Agreement.


(d)     Withholding Taxes. Your System Company employer shall have the right to
require you to remit to it, or to withhold from other amounts payable to you, an
amount sufficient to satisfy all federal, state and local tax withholding
requirements. The Company shall use the “net shares method” to satisfy any tax
withholding obligation, which means the Company will reduce the number of earned
shares otherwise payable to you by the amount necessary to cover such
obligation. Depending upon the state or states in which you reside or have
resided, or perform or have performed services, in the current, prior and future
tax years, you may be subject to income tax in one or more states or
jurisdictions. You should consult your personal tax advisor to determine the
states or jurisdictions in which you owe income tax and/or are required to file
an individual income tax return, based on your particular circumstances. In no
event whatsoever shall the Company or any other System Company have any
liability to you for your individual income tax liability, for withholding or
failing to withhold taxes, or for remitting or failing to remit taxes with
respect to your income.


(e)     No Fractional Shares. Any fractional share to be distributed shall be
settled in cash and applied to satisfy tax withholding requirements. The Company
will not pay out any fractional shares.







--------------------------------------------------------------------------------





7.    Termination of Agreement: Except as otherwise provided herein or in the
Plan, this Agreement (other than the restrictive covenants set forth in Section
10) and your Target Performance Units award opportunity shall terminate and be
forfeited on the date on which your full-time System employment terminates.


8.    Performance Units Nontransferable: Your Target Performance Units award
opportunity and any Performance Units awarded pursuant to this Agreement may not
be sold, exchanged, pledged, transferred, assigned, or otherwise encumbered,
hypothecated or disposed of by you (or your beneficiary) other than by will or
laws of descent and distribution or pursuant to a qualified domestic relations
order (as defined by the Code).


9.    Entergy Policies:


(a)     Hedging Policy. Pursuant to the Entergy Corporation Policy relating to
Hedging, as adopted by the Company’s Board of Directors at its meeting held on
December 3, 2010, and as in effect on the date hereof, officers, directors and
employees are prohibited from entering into hedging or monetization transactions
involving Common Stock so they continue to own Common Stock with the full risks
and rewards of ownership, thereby ensuring continued alignment of their
objectives with the Company’s other shareholders. Participation in any hedging
transaction with respect to Common Stock (including Target Performance Units or
Performance Units) is prohibited.


(b)     Recoupment Policy; Dodd-Frank; Payment in Error. Pursuant to the Entergy
Corporation Policy Relating to Recoupment of Certain Compensation, as adopted by
the Company’s Board of Directors at its meeting held on December 3, 2010, and as
in effect on the date hereof, the Company is allowed to seek reimbursement of
certain incentive compensation (including Performance Units and shares of Common
Stock issued in payment of Performance Units) from “executive officers” for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended, if
the Company is required to restate its financial statements due to material
noncompliance with any financial reporting requirement under the federal
securities laws (other than corrections resulting from changes to accounting
standards) or there is a material miscalculation of a performance measure
relative to incentive compensation, regardless of the requirement to restate the
financial statements; or the Board of Directors determines that an executive
officer engaged in fraud resulting in either a restatement of the Company’s
financial statements or a material miscalculation of a performance measure
relative to incentive compensation whether or not the financial statements were
restated.  In addition, the Performance Units (and shares of Common Stock issued
in payment of Performance Units) are subject to any forfeiture and/or recoupment
policy which the Company has adopted or may adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and implementing rules and
regulations thereunder, or as may be required by applicable law. To the maximum
extent permitted by applicable law, in the event that a payment is made to you
(whether in cash, stock or other property) in error that exceeds the amount to
which you are entitled pursuant to the terms of this Agreement or the Plan (such
excess amount, an “Excess Payment”), you will repay to the Company, and the
Company shall have the right to recoup from you such Excess Payment by notifying
you in writing of the nature and amount of such Excess Payment together with (i)
demand for direct repayment to the Company by you in the amount of such Excess
Payment or (ii) reduction of any amount(s) owed to you by the Company or any
other System Company by the amount of the Excess Payment.
10.    Confidentiality and Restrictive Covenants. In consideration of the grant
to you of the Target Performance Units award opportunity set forth herein and
any Performance Units awarded to you pursuant to this Agreement, you hereby
agree to the following restrictive covenants:
(a)    Confidential Information. You acknowledge that the System Companies have
unique methods and processes for the generation, transmission and distribution
and sale of energy products, which give them a competitive advantage, including
strategic and non-public plans for their products, geographic and customer
markets, and for marketing, distributing and selling their products. You further
acknowledge that you have held a position of confidence and trust with respect
to the System Companies and that you have and will acquire additional detailed
knowledge of the System Companies’ unique and confidential methods of doing
business and plans for the future. You acknowledge that the System Companies
expended and will continue to expend substantial amounts of time, money and
effort to develop effective business and regulatory strategies, methodologies
and technology. You also acknowledge that the System Companies have a compelling
business interest in protecting the System Companies’ Confidential Information
(as defined below) and that the System Companies would be seriously and
irreparably damaged by the disclosure of





--------------------------------------------------------------------------------





Confidential Information. You therefore agree that, during your employment or
other service with any System Company and at all times thereafter, you will hold
in a fiduciary capacity for the benefit of the System Companies and, other than
as authorized in writing by the General Counsel of the Company or as required by
law or in the proper performance of your duties and responsibilities, or as
otherwise provided in this Section 10, you will not disclose, directly or
indirectly, to any person or entity, or use, for any purpose other than the
furtherance of your responsibilities to any System Company, any Confidential
Information. For purposes of this Agreement, “Confidential Information” means
information that provides the System Companies with a competitive advantage, is
not generally known by persons outside the System Companies and could not easily
be determined or learned by someone outside the System Companies, including
without limitation, any and all information and knowledge, whether or not
explicitly designated as confidential and whether or not reduced to writing,
regarding (i) the System Companies’ utility business, including, without
limitation, the generation, transmission, brokering, marketing, distribution,
sale and delivery of electric power or generation capacity (through regulated
utilities or otherwise), and their natural gas distribution business, (ii) the
Entergy Wholesale Commodities business, including, without limitation, the
ownership, development, management or operation of power plants and power
generation facilities (including, without limitation, nuclear power plants), and
the provision of operations and management services (including, without
limitation, decommissioning services) with respect to power plants, and the sale
of the electric power produced by the System Companies’ operating plants to
wholesale customers, (iii) the System Companies’ proprietary methods and
methodology, technical data, trade secrets, know-how, research and development
information, product plans, customer lists, specific information relating to
products, services and customers or prospective customers (including, but not
limited to, customers or prospective customers of any System Company with whom
you became or become acquainted during your relationship with the System
Company), books and records of any System Company, corporate, regulatory,
customer and strategic relationships, suppliers, markets, computer software,
computer software development, inventions, processes, formulae, technology,
designs, drawings, technical information, source codes, engineering information,
hardware configuration information, and matters of a business nature such as
information regarding marketing, costs, pricing, finances, financial models and
projections, billings, new or existing business or economic development plans,
initiatives, and opportunities, or any other similar business information made
available to you in connection with your relationship with any System Company
and (iv) any attorney-client privileged information of a System Company.
Confidential Information shall also include non-public information concerning
any director, officer, employee, shareholder, or partner of any System Company.
You agree that your obligation not to disclose or use Confidential Information,
and your obligation, detailed below, to return and, upon your termination of
employment with all System Companies, not to retain materials and tangible
property described in this Section shall also extend to such types of
information, materials and tangible property of customers of and suppliers to
the System Companies and to other third parties, in each case who may have
disclosed or entrusted the same to you or to any System Company during your
employment with any System Company.
(b)    Non-Competition. For one (1) year following the termination for any
reason of your employment by or service with your last System Company employer
(the “Non-Compete Period”), you will not engage in Competing Employment. For
purposes of this Section, “Competing Employment” means working for, providing
services to or otherwise directly or indirectly assisting (whether or not for
compensation) any person, entity or business which directly or indirectly
competes with any part of the System Company business, and such employment or
services involves products, services and business activities that are the same
as or similar to those you provided to a System Company, or as to which you had
access to Confidential Information, in the two years preceding your termination
of employment or service with all System Companies. You agree that it is
reasonable for the restriction contained in this paragraph to apply in each and
every county, province, state, city, parish or other political subdivision or
territory of the United States in which any System Company engages in any
business activity, or otherwise distributes, licenses or sells its products or
services, including, without limitation, Arkansas, Connecticut, District of
Columbia, Louisiana, Massachusetts, Michigan, Mississippi, Nebraska, New York,
Texas, and Vermont and any other state in which any System Company engages in
business at any time and, with respect to the State of Louisiana, means the
following Parishes: Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard,
Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne,
Concordia, De Soto, East Baton Rouge, East Carroll, East Feliciana, Evangeline,
Franklin, Grant, Iberia, Iberville, Jackson, Jefferson, Jefferson Davis,
Lafayette, Lafourche, La Salle, Lincoln, Livingston, Madison, Morehouse,
Natchitoches, Orleans, Ouachita, Plaquemines, Point Coupee, Rapides, Red River,
Richland, Sabine, Saint Bernard, St. Charles, St. Helena, Saint James, Saint
John the Baptist, Saint Landry, Saint Martin, Saint Mary, Saint Tammany,
Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon, Washington, Webster,
West Baton Rouge, West Carroll, West Feliciana and Winn (the “Restricted
Territory”).





--------------------------------------------------------------------------------





(c)    Non-Solicitation. You agree that, while you are employed by any System
Company and during the Non-Compete Period (or, if later, the last day you are
scheduled to receive cash severance payments from your System Company employer
pursuant to any severance plan or other agreement), except in the good faith
performance of your duties to the System Companies, you shall not, other than as
authorized in writing by the General Counsel of the Company: (i) directly or
indirectly advise, solicit, induce, hire, encourage or assist in the hiring
process, or advise, cause, encourage or assist others to solicit, induce or
hire, any employee or consultant of any System Company or any individual who was
an employee or consultant of any System Company at any time during the six-month
period immediately prior to such action or (ii) induce, encourage, persuade or
cause others to induce, encourage, or persuade any employee or consultant of any
System Company to cease providing services to any System Company or in any way
to modify such employee’s or consultant’s relationship with any System Company
or (iii) within the Restricted Territory, directly or indirectly solicit the
trade, business or patronage of any clients, customers or vendors or prospective
clients, customers or vendors of any System Company to provide competing
products or services or advise, or assist such clients, customers or vendors or
prospective clients, customers or vendors to in any way modify their
relationship with any System Company. The foregoing non-solicitation (A) shall
not be violated by general advertising not targeted at the forgoing persons or
entities; (B) shall not apply to solicitation of persons involuntarily
terminated from System Company employment; and (C) shall only apply to persons
or entities (x) who reported directly or indirectly to you; (y) with whom you
had material contact while at a System Company; or (z) about whom or which you
possessed (1) information regarding quality of performance while they were
employed by a System Company, which information you would not otherwise have
except for the position you held with a System Company, or (2) Confidential
Information.
(d)    Non-Disparagement. You agree that, to the fullest extent permitted by
applicable law, you will not at any time (whether during or after your
employment or service with any System Company), other than in the proper
performance of your duties, publish or communicate to any person or entity any
“Disparaging” (as defined below) remarks, comments or statements concerning any
System Company or any of their respective directors, officers, shareholders,
employees, agents, attorneys, successors and assigns. “Disparaging” remarks,
comments or statements are those that are intended to, or could be construed in
a manner so as to, impugn, discredit, injure or impair the business, reputation,
character, honesty, integrity, judgment, morality or business acumen or
abilities of the individual or entity being disparaged.
(e)    System Company Property. All tangible materials, equipment, devices,
documents, copies of documents, data compilations (in whatever form), software
programs, and electronically created or stored materials that you receive or
create in the course of employment with a System Company are and shall remain
the property of the System Company and you shall immediately return (and/or
cooperate in the supervised deletion of) such property to your System Company
employer upon the termination of your employment, for whatever reason. The
obligation to return property and documents extends to anything received or made
during and as a result of employment by a System Company, regardless of whether
it was received from a System Company or a third party, such as an actual or
potential vendor or customer, and regardless of whether a document contains
Confidential Information. The only documents not subject to the obligation to
return are documents directly relating to your compensation and benefits, such
as your pay stubs and benefit plan information.
(f)    Violation of the Restrictive Covenant Section. In the event that you
violate any provision of this Section 10, the time periods set forth in those
paragraphs shall be extended for the period of time you remain in violation of
the provisions. The provisions of Section 10(a) - (e) hereof are, and shall be
construed as, independent covenants, and no claimed or actual breach of any
contractual or legal duty by any System Company shall excuse or terminate your
obligations hereunder or preclude any System Company from obtaining injunctive
relief for your violation, or threatened violation, of any of those provisions.
You also agree to indemnify and hold the System Companies harmless from any and
all losses (including, but not limited to, reasonable attorney’s fees and other
expenses incurred to enforce this Agreement) suffered by any System Company as a
result of any violation or threatened violation of any of your representations,
warranties, covenants or undertakings set forth in this Agreement (in addition
to any other remedies available to the System Companies set forth in Section
10(i) below), provided that a System Company is found to be the prevailing party
in any such action.
(g)    Exclusions. Notwithstanding anything else in this Section 10 or in this
Agreement to the contrary:





--------------------------------------------------------------------------------





(i)    The restrictive covenants in this Section 10 are not intended to restrict
you from cooperating with any investigation or proceeding initiated by the
Nuclear Regulatory Commission (“NRC”) or any other federal or state regulatory
agency. Further, you may make disclosure (A) to exercise your rights as a
whistleblower under the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, the Securities and Exchange Commission Rule 21F-17(a), or any other
federal or state law providing whistleblower rights; (B) to the extent necessary
when providing safety-related or other information to the NRC on matters within
the NRC’s regulatory jurisdiction; (C) when participating in “protected
activities,” as defined in Section 211 of the Energy Reorganization Act of 1974
and in C.F.R. Part 50.7; (D) when engaging in activities protected by the
National Labor Relations Act or any similar federal or state law; or (E) when
required to do so by a court of law, by any governmental agency or
administrative or legislative body with jurisdiction to order you to divulge,
disclose or make accessible such information. With the exception of Confidential
Information subject to the attorney-client privilege, you shall have no
obligation to seek prior approval of any System Company or to inform any System
Company of such disclosure. This Agreement does not limit your ability to
communicate, without notice to any System Company, with any government agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any government agency.
(ii)    Defend Trade Secrets Act Immunity Notice. Pursuant to the Defend Trade
Secrets Act of 2016, non-compliance with the disclosure provisions of this
Agreement shall not subject you to criminal or civil liability under any Federal
or State trade secret law for the disclosure of a System Company trade secret:
(A) in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney in confidence solely for the purpose
of reporting or investigating a suspected violation of law; (B) in a complaint
or other document filed in a lawsuit or other proceeding, provided that any
complaint or document containing the trade secret is filed under seal; or (C) to
an attorney representing you in a lawsuit for retaliation by any System Company
for reporting a suspected violation of law or to use the trade secret
information in that court proceeding, provided that any document containing the
trade secret is filed under seal and you do not disclose the trade secret,
except pursuant to court order.
(h)    Restrictive Covenants Contained in Other Agreements. Notwithstanding any
provision contained herein to the contrary, to the extent that you are or become
subject to any other agreement that contains restrictive covenants different
from the restrictive covenants contained in this Agreement, the restrictive
covenants set forth in such other agreement shall supplement, and shall not
replace, the restrictive covenants herein.
(i)    Enforcement. You hereby agree that the covenants set forth in this
Section 10 are reasonable with respect to their scope, duration, and
geographical area. You further agree and acknowledge that the restrictions
contained in Section 10 do not and would not unreasonably impose limitations on
your ability to earn a living. If any court or other tribunal determines that
any term or provision of Section 10 is overbroad or otherwise invalid or
unenforceable, you and the Company hereby agree that such court or tribunal
shall have the power and obligation to narrow or otherwise reform the
unenforceable term or provision, including to delete, replace, or add specific
words or phrases, but only to the narrowest extent necessary to render the
provision valid and enforceable (provided that in no event shall the length of
any restrictive covenant or its scope be extended or expanded), and this
Agreement shall be fully enforceable as so modified. Your agreement to the
restrictions provided for in this Agreement and the Company’s agreement to grant
the Award are mutually dependent consideration. Therefore, notwithstanding any
other provision to the contrary in this Agreement, if (i) the enforceability of
any material restriction applicable to you as provided for in this Section 10 is
challenged and found unenforceable by a court or other tribunal or (ii) you
breach any of the provisions of Section 10, then the Company shall have the
right to terminate this Agreement and recover from you all shares of Common
Stock paid to you pursuant to this Agreement and if you have sold, transferred,
or otherwise disposed of any shares of Common Stock paid to you pursuant to this
Agreement, an amount equal to the aggregate Fair Market Value of such shares on
the date such shares were paid to you pursuant to this Agreement. This provision
shall be construed as a return of consideration or ill-gotten gains due to the
failure of your promises and consideration under the Agreement, and not as a
liquidated damages clause. In addition, in the event of the Company’s
termination of this Agreement, you shall immediately forfeit all unvested Target
Performance Units and your Target Performance Units award opportunity under this
Agreement. You further hereby agree that, in the event of a breach by you of any
of the provisions of Sections 10(a), (b), (c), (d), or (e), monetary damages
shall not constitute a sufficient remedy. Consequently, in the event of any such
breach or threatened breach, the Company or a System Company may, in





--------------------------------------------------------------------------------





addition to and without prejudice to other rights and remedies existing in its
favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof, without the requirement of posting a bond or proving
actual damages and without having to demonstrate that money damages would be
inadequate. You acknowledge that you have carefully read this Agreement and have
given careful consideration to the restraints imposed upon you by this
Agreement, and you are in full accord as to their necessity for the reasonable
and proper protection of the Confidential Information of the System Companies
and their relationships with customers, suppliers and other business partners.
(j)    For purposes of this Section 10, “Company” shall include all System
Companies. You and the Company agree that each System Company is an intended
third-party beneficiary of this Section 10, and further agree that each System
Company is entitled to enforce the provisions of this Section 10 in accordance
with its terms. Notwithstanding anything to the contrary in this Agreement, the
terms of the restrictive covenants set forth in this Section 10 shall survive
the termination of this Agreement and shall remain in full force according to
their respective terms.
(k)    In the twelve (12) months following the termination of your employment
with your last System Company employer, in the event you seek or obtain
employment or another business affiliation with any person or entity other than
the Company, you agree to notify the Company in writing, as far in advance as is
reasonably practicable, but in no event less than two weeks prior to your
proposed commencement of employment, of the details of such employment or
business affiliation. You also agree to show these restrictive covenant
provisions to any prospective employer, and you consent to any System Company
showing these provisions to any third party believed by a System Company to be a
prospective or actual employer of you, or a receiver of services from you, and
to insisting on your compliance with these terms. Your obligations under this
Section will expire on that date which is twelve months after the end of your
employment with all System Companies (or, if later, the last date as of which
you are scheduled to receive separation payments from any System Company
pursuant to a severance plan or other agreement).


11.    Governing Law: This Agreement shall be governed by and construed
according to the laws of the State of Delaware. The parties hereby submit to the
exclusive jurisdiction of the state and federal courts of the State of Delaware,
County of New Castle, for any dispute arising out of or relating to this
Agreement or the breach thereof, or regarding the interpretation thereof, or to
your System Company employment or to the termination of your System Company
employment.
    
12.    Incorporation of Plan: The Plan is hereby incorporated by reference and
made a part hereof, and the Target Performance Units, your Target Performance
Units award opportunity under this Agreement, any Performance Units (and any
Dividend Equivalents) awarded pursuant to this Agreement, and this Agreement
shall be subject to all terms and conditions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time. Any capitalized term that is not defined in
this Agreement shall have the meaning set forth in the Plan. In the event of any
conflict between the terms of this Agreement and the Plan, the terms of the Plan
shall govern, and this Agreement shall be deemed to be modified accordingly,
unless the Plan allows for such modification of the Plan’s terms by this
Agreement.


13.    Amendments: This Agreement may be amended or modified at any time only by
an instrument in writing signed by the parties hereto. The Plan may be amended,
modified or terminated only in accordance with its terms.


14.    Rights as a Shareholder: Neither you nor any of your successors in
interest shall have any rights as a stockholder of the Company with respect to
any Target Performance Units, your Target Performance Units award opportunity
under this Agreement, Performance Units awarded pursuant to this Agreement, or
Dividend Equivalents.


15.    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, if to you, to your
last known address filed in the personnel records of the System Companies, and
if to the Company, to the address set forth below, or thereafter to such other





--------------------------------------------------------------------------------





address as either party may have furnished to the other in writing in accordance
herewith, except that any notice of change of address shall be effective only
upon actual receipt thereof:


If to the Company:


By hand delivery or email to your supervisor, with a courtesy copy to:


Entergy Services, Inc.
Attention: Executive Vice-President & General Counsel
639 Loyola Avenue, 26th Floor
New Orleans, LA 70113-3125


16.    Agreement Not a Contract of Employment: Neither the Plan, the granting of
the Target Performance Units and/or Dividend Equivalents, the Grant Notice, this
Agreement nor any other action taken pursuant to the Plan shall constitute or be
evidence of any agreement or understanding, express or implied, that you have a
right to continue as an employee of any System Company for any period of time or
at any specific rate of compensation.


17.    Authority of the Committee: The Committee shall have full authority and
discretion to interpret and construe the terms of the Plan, the Grant Notice,
and this Agreement. The determination of the Committee as to any such matter of
interpretation or construction shall be final, binding and conclusive.


18.    Compliance with Code Section 409A Limitations: Notwithstanding any
provision to the contrary, all provisions of the Grant Notice and this Agreement
shall be construed, administered and interpreted to comply with or be exempt
from Code Section 409A, and, if necessary, any provision shall be held null and
void to the extent such provision (or part thereof) fails to comply with Code
Section 409A or final regulations issued thereunder. Specifically, the terms
“termination” and “termination of employment” shall be applied in a manner
consistent with the definition of “separation from service” within the meaning
of Code Section 409A. A right of any System Company, if any, to offset or
otherwise reduce any sums that may be due or become payable by any System
Company to you by any overpayment or indebtedness of yours shall be subject to
limitations imposed by Code Section 409A. For purposes of the limitations on
nonqualified deferred compensation under Code Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the Code Section 409A deferral election
rules and the exclusion from Code Section 409A for certain short-term deferral
amounts. Amounts payable under this Agreement shall be excludible from the
requirements of Code Section 409A, to the maximum possible extent, either as (i)
short-term deferral amounts (e.g., amounts payable no later than the 15th day of
the third month following the end of the taxable year of Grantee’s System
Company employer in which such Performance Units are no longer subject to a
substantial risk of forfeiture), or (ii) under the exclusion for involuntary
separation pay provided in Treasury Regulations Section 1.409A-1(b)(9)(iii). To
the extent that deferred compensation subject to the requirements of Code
Section 409A becomes payable under this Agreement to Grantee at a time when
Grantee is a “specified employee” (within the meaning of Code Section 409A), any
such payments shall be delayed by six months to the extent necessary to comply
with the requirements of Code Section 409A (a)(2)(B).


19.    Waivers. Any term or provision of this Agreement may only be waived by a
System Company. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if it is in writing signed by an authorized Company
officer. The failure of any System Company to enforce at any time any provision
of this Agreement shall not be construed to be a waiver of such provision, nor
in any way to affect the validity of this Agreement or any part hereof or the
right of any System Company thereafter to enforce each and every such provision.
No waiver of any breach of this Agreement shall be held to constitute a waiver
of any other or subsequent breach.
This document constitutes part of a prospectus covering Securities that have
been registered under the Securities Act of 1933. The remaining documents
constituting the prospectus are available on Entergy Corporation’s intranet
under Our Company, Corp Services, Human Resources, myMoney, Compensation,
Other-Links and Phone Numbers
(https://entergy.sharepoint.com/sites/myhra/myBenefits/Pages/Compensation.aspx)





